          Case 0:21-cv-00020-SWS Document 9 Filed 02/26/21 Page 1 of 3




MARK C. ELMER (pro hac vice)
United States Department of Justice
Environmental Enforcement Section
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Telephone: (303) 844-1352
mark.elmer@usdoj.gov

L. ROBERT MURRAY
Acting United States Attorney
NICHOLAS VASSALLO (WY Bar #5-2443)
Assistant United States Attorney
District of Wyoming
P.O. Box 668
Cheyenne, Wyoming 82003-0668
Telephone: (307) 772-2124
nick.vassallo@usdoj.gov

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

Civil Action No. 21-cv-00020-SWS


UNITED STATES OF AMERICA,

       Plaintiff,

v.

FLEUR DE LIS ENERGY, LLC, and,
FDL OPERATING , LLC,

      Defendants.
______________________________________________________________________________

                            NOTICE OF PAYMENT
______________________________________________________________________________


       Pursuant to Paragraph 12 of the Stipulation of Settlement and Judgment (“Stipulation”)

previously entered in this action as ECF No. 7, the United States hereby provides notice to the
          Case 0:21-cv-00020-SWS Document 9 Filed 02/26/21 Page 2 of 3




Court that all payments due under the Stipulation have been made. In accordance with the

Stipulation, this concludes this action.




                                                Respectfully submitted,


                                                /s/ Mark C. Elmer
                                                MARK C. ELMER (pro hac vice)
                                                Senior Counsel
                                                Environmental Enforcement Section
                                                Environment and Natural Resources Division
                                                United States Department of Justice
                                                999 18th Street, South Terrace, Suite 370
                                                Denver, Colorado 80202
                                                Telephone: (303) 844-1352
                                                Fax: (303) 844-1350
                                                Email: mark.elmer@usdoj.gov


                                                L. ROBERT MURRAY
                                                Acting United States Attorney


                                           By: /s/ Nicholas Vassallo
                                               NICHOLAS VASSALLO
                                               Assistant United States Attorney


OF COUNSEL:

MARC WEINER
Senior Assistant Regional Counsel
U.S. Environmental Protection Agency, Region 8
1595 Wynkoop Street
Denver, Colorado 80202

                                                Attorneys for the United States of America




                                                -2-
          Case 0:21-cv-00020-SWS Document 9 Filed 02/26/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Payment was filed with the clerk of

court on February 26, 2021 using the Court's CM/ECF system which will send a notice of

electronic filing to all counsel of record.



                                                             /s/ Mark C. Elmer
                                                             Mark C. Elmer




                                              -3-
